Exhibit 10.6

LOGO [g56723img1.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is executed as of the date shown on
the signature page (the “Effective Date”), by and between Financial Leadership
Group, LLC, a California limited liability company (“FLG”), and the entity
identified on the signature page (“Client”).

RECITALS

WHEREAS, FLG is in the business of providing certain financial services;

WHEREAS, Client wishes to retain FLG to provide and FLG wishes to provide such
services to Client on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

 

1. Services.

 

  A. Commencing on the Effective Date, FLG will perform those services (the
“Services”) described in one or more Exhibits A attached hereto. Such services
shall be performed by the member or members of FLG identified in Exhibit A
(collectively, the “FLG Member”).

 

  B. Client acknowledges and agrees that FLG’s success in performing the
Services hereunder will depend upon the participation, cooperation and support
of Client’s most senior management.

 

  C. The Services provided by FLG and FLG Member hereunder shall not constitute
an audit, attestation, review, compilation, or any other type of financial
statement reporting engagement (historical or prospective) that is subject to
the rules of the California Board of Accountancy, the AICPA or other similar
state or national licensing or professional bodies. Client agrees that any such
services, if required, will be performed separately by its independent public
accountants.

 

  D. During the term of this Agreement, Client shall not hire or retain the FLG
Member as an employee, consultant or independent contractor except pursuant to
this Agreement.

 

2. Compensation; Payment; Deposit; Expenses.

 

  A. As compensation for Services rendered by FLG hereunder, Client shall pay
FLG the amounts set forth in Exhibit A for Services performed by FLG hereunder
(the “Fees”). The Fees shall be net of any and all taxes, withholdings, duties,
customs, social contributions or other reductions imposed by any and all
authorities which are required to be withheld or collected by Client, including
ad valorem, sales or similar taxes, but excluding US income taxes based upon
FLG’s or FLG Member’s net taxable income. FLG and the member performing the
services set forth in Exhibit A shall be solely responsible for all taxes
arising from this engagement.

 

  B. As additional compensation to FLG, Client will pay FLG the incentive bonus
or warrants or options, if any, set forth in Exhibit A.

 

  C. Client shall pay FLG all amounts owed to FLG under this Agreement upon
Client’s receipt of invoice, with no purchase order required. Any invoices more
than thirty (30) days overdue will accrue a late payment fee at the rate of one
and 50/100 percent (1.5%) per month. FLG shall be entitled to recover all costs
and expenses (including, without limitation, attorneys’ fees) incurred by it in
collecting any amounts overdue under this Agreement.

 

  D. Client hereby pays to FLG a deposit as set forth on Exhibit A (the
“Deposit”) for Client’s future payment obligations to FLG under this agreement,
against which FLG shall charge amounts owed to FLG under this Agreement. Upon
termination of this Agreement, all amounts then owing to FLG under this
Agreement shall be charged against the Deposit and the balance thereof, if any,
shall be refunded to Client.

 

  E. Within ten (10) days of Clients receipt of an expense report from FLG’s
personnel performing Services hereunder, Client shall immediately reimburse FLG
personnel directly for reasonable travel and out-of-pocket business expenses
detailed in such expense report.

 

3. Relationship of the Parties.

 

  A. FLG’s relationship with Client will be that of an independent contractor
and nothing in this Agreement shall be construed to create a partnership, joint
venture, or employer-employee relationship. FLG is not the agent of Client and
is not authorized to make any presentation, contract, or commitment on behalf of
Client unless specifically requested or authorized to do so by Client in
writing. FLG agrees that all taxes payable as a result of compensation payable
to FLG hereunder shall be FLG’s sole liability. FLG shall defend, indemnify and
hold harmless Client, Client’s officers, directors, employees and agents, and
the administrators of Client’s benefit plans from and against any claims,
liabilities or expenses relating to such taxes or compensation.

 

4. Term and Termination.

 

  A. The term of this Agreement shall be for the period set forth in Exhibit A.

 

  B. Either party may terminate this Agreement upon not less than fifteen
(15) days’ advance written notice to the other party.

 

  C. Either party may terminate this Agreement immediately upon a material
breach of this Agreement by the other party and a failure by the other party to
cure such breach within ten (10) days of written notice thereof by the
non-breaching party to the breaching party.

 

  D. FLG shall have the right to terminate this Agreement immediately without
advance written notice (i) if Client is engaged in, or requests that FLG or the
FLG Member undertake or ignore any illegal or unethical activity, or (ii) upon
the death or disability of the FLG Member.

 

  E. If at any time during the one (1) year period following termination of this
Agreement Client shall hire or retain the FLG Member as an employee, consultant
or independent contractor, AND in doing so induce, compel or cause FLG Member to
leave FLG as a precondition to commencing or continuing employment or
consultancy with Client, Client shall immediately pay to FLG in readily
available funds a recruiting fee equal to the difference between:

 

  i. The annualized amount of Fees payable hereunder, which shall equal (A) 350
multiplied by the daily rate, if this Agreement provides for Fees payable by
daily rate, or (B) 2,800 multiplied by the hourly rate, if this Agreement
provides for Fees payable by hourly rate (the “Annualized Fee”), multiplied by
thirty percent (30%); and

 

Initial: Client _____  FLG _____    Page 1 of 5   



--------------------------------------------------------------------------------

LOGO [g56723img1.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

 

  ii. the lesser of (A) twenty percent (20%) of the Annualized Fee or (B) the
cumulative amount of Fees paid by Client under this Agreement prior to
termination of this Agreement.

 

5. IRS Circular 230 Disclosure:

To ensure compliance with requirements imposed by the IRS effective June 20,
2005, we hereby inform you that any tax advice offered during the course of
providing, or arising out of, the Services rendered pursuant to this Agreement,
unless expressly stated otherwise, is not intended or written to be used, and
cannot be used, for the purpose of: (i) avoiding tax-related penalties under the
Internal Revenue Code, or (ii) promoting, marketing or recommending to another
party any tax-related matter(s) said tax advice address(es).

 

6. DISCLAIMERS AND LIMITATION OF LIABILITY.

ALL SERVICES TO BE PROVIDED BY FLG AND FLG MEMBER (FOR PURPOSES OF THIS
PARAGRAPH 6, COLLECTIVELY “FLG”) HEREUNDER ARE PROVIDED “AS IS” WITHOUT ANY
WARRANTY WHATSOEVER. CLIENT RECOGNIZES THAT THE “AS IS” CLAUSE OF THIS AGREEMENT
IS AN IMPORTANT PART OF THE BASIS OF THIS AGREEMENT, WITHOUT WHICH FLG WOULD NOT
HAVE AGREED TO ENTER INTO THIS AGREEMENT. FLG EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, TERMS OR CONDITIONS, WHETHER EXPRESS, IMPLIED, OR STATUTORY,
REGARDING THE PROFESSIONAL SERVICES, INCLUDING ANY, WARRANTIES OF
MERCHANTABILITY, TITLE, FITNESS FOR A PARTICULAR PURPOSE AND INFRINGEMENT. NO
REPRESENTATION OR OTHER AFFIRMATION OF FACT, REGARDING THE SERVICES PROVIDED
HEREUNDER SHALL BE DEEMED A WARRANTY FOR ANY PURPOSE OR GIVE RISE TO ANY
LIABILITY OF FLG WHATSOEVER.

IN NO EVENT SHALL FLG BE LIABLE FOR ANY INCIDENTAL, INDIRECT, EXEMPLARY,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, UNDER ANY CIRCUMSTANCES, INCLUDING,
BUT NOT LIMITED TO: LOST PROFITS; REVENUE OR SAVINGS; OR THE LOSS OF USE OF ANY
DATA, EVEN IF CLIENT OR FLG HAVE BEEN ADVISED OF, KNEW, OR SHOULD HAVE KNOWN, OF
THE POSSIBILITY THEREOF; PROVIDED, HOWEVER, NOTHING CONTAINED HEREIN SHALL
RELIEVE FLG OR ITS MEMBER PERFORMING SERVICES FOR CLIENT FROM ANY LIABILITY OR
RESPONSIBILITY FOR ITS GROSS NEGLIGENCE, FRAUD, WILLFUL MISCONDUCT OR OTHER
ACTION THAT WOULD CONSTITUTE A VIOLATION OF ANY LAW, STATUTE, RULE OR
REGULATION. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, FLG’S
AGGREGATE CUMULATIVE LIABILITY HEREUNDER, WHETHER IN CONTRACT, TORT, NEGLIGENCE,
MISREPRESENTATION, STRICT LIABILITY OR OTHERWISE, SHALL NOT EXCEED AN AMOUNT
EQUAL TO THREE (3) MONTHS OF FEES PAYABLE BY CLIENT UNDER PARAGRAPH 2(A) OF THIS
AGREEMENT. CLIENT ACKNOWLEDGES THAT THE COMPENSATION PAID BY IT UNDER THIS
AGREEMENT REFLECTS THE ALLOCATION OF RISK SET FORTH IN THIS AGREEMENT AND THAT
FLG WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT THESE LIMITATIONS ON ITS
LIABILITY.

 

  A. As a condition for recovery of any amount by Client against FLG, Client
shall give FLG written notice of the alleged basis for liability within ninety
(90) days of discovering the circumstances giving rise thereto, in order that
FLG will have the opportunity to investigate in a timely manner and, where
possible, correct or rectify the alleged basis for liability; provided that the
failure of Client to give such notice will only affect the rights of Client to
the extent that FLG is actually prejudiced by such failure. Notwithstanding
anything herein to the contrary, Client must assert any claim against FLG by the
sooner of ninety (90) days after discovery, ninety (90) after the termination of
this Agreement, or ninety (90) after the last date on which the Services were
performed.

 

7. Indemnification.

 

  A. FLG and FLG Member acting in relation to any of the affairs of Client
shall, to the fullest extent permitted by law, as now or hereafter in effect, be
indemnified and held harmless, and such right to indemnification shall continue
to apply to FLG and FLG Member following the term of this Agreement out of the
assets and profits of the Client from and against all actions, costs, charges,
losses, damages, liabilities and expenses which FLG or FLG Member, or FLG’s or
FLG Member’s heirs, executors or administrators, shall or may incur or sustain
by or by reason for any act done, concurred in or omitted in or about the
execution of FLG’s or FLG Member’s duty or services performed on behalf of
Client; and Client shall indemnify FLG and FLG member for attorney’s fees, costs
and expenses in connection with litigation related to the foregoing on the same
basis as such advancement would be available to the Client’s officers and
directors, PROVIDED THAT Client shall not be obligated to make payments to any
person (i) in connection with a proceeding (or part thereof) initiated by such
person unless such proceeding (or part thereof) was authorized or consented to
by the Board or (ii) in respect of any gross negligence or willful misconduct
which may attach to any such persons.

 

  B. FLG and FLG Member shall have no liability to Client relating to the
performance of its duties under this agreement except in the event of FLG’s or
FLG Member’s gross negligence or willful misconduct.

 

  C. FLG and FLG Member agree to waive any claim or right of action FLG or FLG
Member might have whether individually or by or in the right of Client, against
any director, secretary and other officers of Client and the liquidator or
trustees (if any) acting in relation to any of the affairs of Client and every
one of them on account of any action taken by such director, officer, liquidator
or trustee or the failure of such director, officer, liquidator or trustee to
take any action in the performance of his duties with or for Client; PROVIDED
THAT such waiver shall not extend to any matter in respect of any gross
negligence or willful misconduct which may attach to any such persons.

 

8. Representations and Warranties.

 

  A. Each party represents and warrants to the other that it is authorized to
enter into this Agreement and can fulfill all of its obligations hereunder.

 

  B. FLG and FLG Member warrant that they shall perform the Services diligently,
with due care, and in accordance with prevailing industry standards for
comparable engagement and the requirements of this Agreement. FLG and FLG Member
warrant that FLG Member has sufficient professional experience to perform the
Services in a timely and competent manner.

 

  C. Each party represents and warrants that it has and will maintain a policy
or policies of insurance with reputable insurance companies providing the
members, officers and directors, as the case may be, of itself with coverage for
losses from wrongful acts.

 

Initial: Client _____  FLG _____    Page 2 of 5   



--------------------------------------------------------------------------------

LOGO [g56723img1.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

 

9. Miscellaneous.

 

  A. Any notice required or permitted to be given by either party hereto under
this Agreement shall be in writing and shall be personally delivered or sent by
a reputable courier mail service (e.g., Federal Express) or by facsimile
confirmed by reputable courier mail service, to the other party as set forth in
this Paragraph 9(A). Notices will be deemed effective two (2) days after deposit
with a reputable courier service or upon confirmation of receipt by the
recipient from such courier service or the same day if sent by facsimile and
confirmed as set forth above.

If to FLG:

Jeffrey S. Kuhn

Managing Principal

Financial Leadership Group, LLC

Tel:

Fax:

E-mail:

If to Client: the address, telephone numbers and email address shown below
Client’s signature on the signature page.

 

  B. This Agreement will be governed by and construed in accordance with the
laws of California without giving effect to any choice of law principles that
would require the application of the laws of a different jurisdiction.

 

  C. Any claim, dispute, or controversy of whatever nature arising out of or
relating to this Agreement (including any other agreement(s) contemplated
hereunder), including, without limitation, any action or claim based on tort,
contract, or statute (including any claims of breach or violation of statutory
or common law protections from discrimination, harassment and hostile working
environment), or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (“Claim”), shall be resolved by
final and binding arbitration before a single arbitrator (“Arbitrator”) selected
from and administered by the San Francisco office of JAMS (the “Administrator”)
in accordance with its then existing commercial arbitration rules and
procedures. The arbitration shall be held in the San Mateo County, California.
The Arbitrator shall, within fifteen (15) calendar days after the conclusion of
the Arbitration hearing, issue a written award and statement of decision
describing the essential findings and conclusions on which the award is based,
including the calculation of any damages awarded. The Arbitrator also shall be
authorized to grant any temporary, preliminary or permanent equitable remedy or
relief he or she deems just and equitable and within the scope of this
Agreement, including, without limitation, an injunction or order for specific
performance. Each party shall bear its own attorney’s fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the Administrator and the Arbitrator; provided, however,
the Arbitrator shall be authorized to determine whether a party is the
prevailing party, and if so, to award to that prevailing party reimbursement for
its reasonable attorneys’ fees, costs and disbursements, and/or the fees and
costs of the Administrator and the Arbitrator. The Arbitrator’s award may be
enforced in any court of competent jurisdiction. Notwithstanding the foregoing,
nothing in this Paragraph 9(C) will restrict either party from applying to any
court of competent jurisdiction for injunctive relief.

 

  D. Neither party may assign its rights or delegate its obligations hereunder,
either in whole or in part, whether by operation of law or otherwise, without
the prior written consent of the other party; provided, however, that FLG may
assign its rights and delegate its obligations hereunder to any affiliate of
FLG. The rights and liabilities of the parties under this Agreement will bind
and inure to the benefit of the parties’ respective successors and permitted
assigns.

 

  E. If any provision of this Agreement, or the application thereof, shall for
any reason and to any extent be invalid or unenforceable, the remainder of this
Agreement and application of such provision to other persons or circumstances
shall be interpreted so as best to reasonably effect the intent of the parties.
The parties further agree to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision which will achieve, to the
extent possible, the economic, business and other purposes of the void or
unenforceable provision.

 

  F. This Agreement, the Exhibits, and any executed Non-Disclosure Agreements
specified therein and thus incorporated by reference, constitute the entire
understanding and agreement of the parties with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements or
understandings, express or implied, written or oral, between the parties with
respect hereto. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.

 

  G. Any term or provision of this Agreement may be amended, and the observance
of any term of this Agreement may be waived, only by a writing signed by the
parties. The waiver by a party of any breach hereof for default in payment of
any amount due hereunder or default in the performance hereof shall not be
deemed to constitute a waiver of any other default or succeeding breach or
default.

 

  H. Upon completion of the engagement hereunder, FLG may place customary
“tombstone” advertisements using Client’s logo and name in publications of FLG’s
choice at its own expense, and/or cite the engagement in similar fashion on
FLG’s website.

 

  I. If and to the extent that a party’s performance of any of its obligations
pursuant to this Agreement is prevented, hindered or delayed by fire, flood,
earthquake, elements of nature or acts of God, acts of war, terrorism, riots,
civil disorders, rebellions or revolutions, or any other similar cause beyond
the reasonable control of such party (each, a “Force Majeure Event”), and such
non-performance, hindrance or delay could not have been prevented by reasonable
precautions of the non-performing party, then the non-performing, hindered or
delayed party shall be excused for such non-performance, hindrance or delay, as
applicable, of those obligations affected by the Force Majeure Event for as long
as such Force Majeure Event continues and such party continues to use its best
efforts to recommence performance whenever and to whatever extent possible
without delay, including through the use of alternate sources, workaround plans
or other means.

 

  J. This Agreement may be executed in any number of counterparts and by the
parties on separate counterparts, each of which when executed and delivered
shall constitute an original, but all the counterparts together constitute one
and the same instrument.

 

  K. This Agreement may be executed by facsimile signatures (including
electronic versions of this document in Adobe Acrobat Portable Document Format
form which contain scanned or secure, digitally signed signatures) by any party
hereto and such signatures shall be deemed binding for all purposes hereof,
without delivery of an original signature being thereafter required.

 

Initial: Client _____  FLG _____    Page 3 of 5   



--------------------------------------------------------------------------------

LOGO [g56723img1.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

 

  L. Survivability. The following paragraphs shall survive the termination of
this Agreement: 6; 7; 8; 9(A); 9(B); and 9(C).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CLIENT:

 

TiVo Inc.,

 

a Delaware corporation.

   

FLG:

 

Financial Leadership Group, LLC,

 

a California limited liability company.

By: Nancy Kato     By: Jeffrey S. Kuhn Signed:    /s/ Nancy Kato     Signed:   
/s/ Jeffrey S. Kuhn Title:   Senior Vice President, Human Resources     Title:  
Managing Principal

Address: 

 

2160 Gold Street

PO Box 2160

Alviso, CA 95002

      Tel:       Effective Date: July 9, 2007 Fax:         Email:        

REMAINDER OF THIS PAGE LEFT BLANK

 

Initial: Client _____  FLG _____    Page 4 of 5   



--------------------------------------------------------------------------------

LOGO [g56723img1.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

 

EXHIBIT A

 

1. Description of Services: Provide senior financial and accounting management
typical of that expected of a Chief Financial Officer of a publicly-held
corporation including, but not limited to, the following:

 

  •  

Quarterly reviews, working closely with Client’s independent auditors.

 

  •  

SEC filings, including 10-Ks, 10-Qs, 8-Ks, proxy statements and others as
needed.

 

  •  

SEC responses and correspondence.

 

  •  

Management’s Assessment of Disclosure and Internal Controls under Sarbanes-Oxley
Rules 302 and 404.

 

  •  

Quarterly earnings calls and investor presentations.

 

  •  

Enhancements in financial policies.

 

  •  

Finance team staffing mentoring, mix and skill sets.

 

  •  

Oversight of the automation of manual processes.

 

  •  

Financial forecasting, budgeting and long-range financial planning.

 

  •  

Management and Board reports and presentations.

 

  •  

Monthly and quarterly financial closings.

 

  •  

Relevant tax returns and filings.

 

  •  

Other areas as deemed appropriate by the CEO and Audit Committee.

 

2. FLG Member: Cal R. Hoagland.

 

3. Fees: $2,500 per day, with hours in excess of 55 per week billed $350 per
hour.

 

4. Additional Compensation: $1,000 per day in equal value of fully-vested
restricted shares of Client’s common stock, (the “Shares”) with the number of
shares issuable per calendar month computed as $1,000 multiplied by the number
of consulting days in such month divided by the closing share price of the
Client’s common stock on the last day of such month.

 

  •  

All the Shares earned in a given month shall be sold on the first day of the
following month pursuant to a Section 10b5-1 trading plan to be adopted by FLG
Member Cal R. Hoagland consistent with Client’s Insider Trading Policy, such
plan to in a form consistent with Section 10b5-1 plans heretofore approved by
Client for other executives of Client.

 

  •  

The Shares shall be exempt from Section 16(b) of the Securities Exchange Act, as
amended, by virtue of Rule 16b-3 thereunder.

 

  •  

The Shares shall be registered on Client’s Form S-8 registration statement.

 

5. Deposit: $25,000.00.

 

6. Insurance: Client agrees that a precondition of FLG Member’s appointment as a
Section 16 officer of Client and as a signatory to Client’s documents, filings,
checks, and contracts is the naming of FLG Member and FLG as additional named
insureds on Client’s Directors’ & Officers’ and Errors & Omissions liability
insurance policies.

 

7. Term: A minimum of 90 days, extendable in two week increments by Client with
two weeks prior notice.

 

8. Non-Disclosure Agreement: Client Non-Disclosure Agreement dated June 21,
2007.

 

Initial: Client _____  FLG _____    Page 5 of 5   